                      No. 6:19-cv-00191

                    Anwar Lewis Gage,
                          Movant,
                             v.
                  United States of America,
                         Respondent.


                           ORDER

    This civil action was referred to United States Magistrate
Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b)(3).
Doc. 2. On March 26, 2021, the magistrate judge issued a re-
port recommending that movant’s § 2255 motion be denied,
the case be dismissed with prejudice, and that movant be de-
nied a certificate of appealability sua sponte. Doc. 18. A copy
of the report was sent to movant; however, it was returned
undeliverable, and movant has neither communicated with
the court nor submitted a notice of a change of address. See
Doc. 19.
    Having reviewed the magistrate judge’s report, and being
satisfied that it contains no clear error, the court accepts its
findings and recommendation. The court orders that mo-
vant’s § 2255 motion is denied, the above-styled case is dis-
missed with prejudice, and the movant is denied a certificate
of appealability sua sponte.
                         So ordered by the court on June 8, 2021.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
